DETAILED ACTION
This correspondence is in response to the communications received October 21, 2021  Claims 1-3, 9-12 and 21-33 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1-3, 9-12 and 21-33 are allowed. 

The following is an Examiner's statement of reasons for allowance: The transfer substrate for transferring an array of a plurality of micro light emitting diodes onto a target substrate as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a transfer substrate for transferring an array of a plurality of micro light emitting diodes onto a target substrate, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitations from the previous and original dependent claims 4-6.

Regarding claim 21, the prior art discloses a transfer substrate for transferring an array of a plurality of micro light emitting diodes onto a target substrate, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitations from the previous and original claims 1, 4, 5 and 7.

Regarding claim 28, the prior art discloses a transfer substrate for transferring an array of a plurality of micro light emitting diodes onto a target substrate, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitations from the previous and original claims 1, 4, 5 and 8.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893